Citation Nr: 0811302	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  04-16 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability, on a direct basis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1976 
to October 1982 and from August 1985 to April 1999.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2003 rating decision in which the RO denied 
service connection for a cervical spine disability.  The 
veteran filed a notice of disagreement (NOD) in October 2003, 
and the RO issued a statement of the case (SOC) in March 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in April 2004.

In a November 2006 decision, the Board denied service 
connection for a cervical spine disability.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a January 2008 
Order, the Court granted the joint motion (filed by 
representatives of both parties), vacating the November 2006 
Board decision that denied service connection for a cervical 
spine disability, and remanding this matter to the Board for 
further proceedings consistent with the joint motion. 

At the time of the rating decision on appeal, and throughout 
much of the pendency of this appeal, the veteran was 
represented by the Disabled American Veterans (DAV), a 
veteran's service organization.  During his appeal to the 
Court of his claim for service connection for a cervical 
spine disability on a direct basis, the veteran was 
represented by a private attorney.  However, it appears that, 
based on the submission of a March 2008 appellant's brief, 
the veteran is again represented by the DAV.

For the reasons expressed below, the matter on appeal 
(recharacterized to more accurately reflect the claim 
previously considered), is being remanded to the RO via the 
AMC in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.




REMAND

In light of instructions raised in the joint motion, and the 
Board's review of the claims file, further RO action on this 
matter is warranted.

In the joint motion, the parties noted that, in support of 
his claim, the veteran had submitted an October 2003 VA 
treatment record reflecting that he was diagnosed with 
chronic neck pain.  In this treatment record, the VA 
physician opined that the neck pain was likely related to the 
injury for which the veteran received treatment in service.   

In an April 2004 VA examination report, the examiner 
concluded that because there was no report of neck pain in 
the veteran's service discharge physical examination, there 
was no evidence to give a nexus that could link the veteran's 
complaints of pain in 1989 to his complaints of pain in 2002 
that showed discogenic problems and degenerative joint 
disease.  The April 2004 VA examiner opined that it was least 
likely that the veteran's current degenerative joint disease 
of the cervical neck is related to his neck strain while in 
the military service.  

In the joint motion, the parties pointed out that the 
statutory duty to assist claimants, pursuant to 38 U.S.C.A. § 
5103A (d), includes providing a medical examination or 
obtaining a medical opinion when either is necessary to make 
a decision on the claim.  See also 38 C.F.R. § 
3.159(c)(4)(2007).  While, in November 2006, the Board's 
decision found that the April 2004 VA examiner's opinion 
constituted the most probative (persuasive) evidence on the 
question of whether there is a medical relationship between 
the veteran's current cervical spine disability and his 
active military service, the parties indicated that this 
opinion was inadequate because the examiner did not reconcile 
her findings with the October 2003 favorable etiology opinion 
from the veteran's physician.  Further, the parties indicated 
that the April 2004 VA examiner did not provide an analysis 
with sufficient detail to support her opinion that there was 
"no evidence to give a nexus" in light of the veteran's 
reported history of continuous cervical spine pain since 
1989, his medically documented history (to include a June 
2001 x-ray report), and the October 2003 favorable opinion.  
Therefore, the parties asserted that a remand of this matter 
is required, consistent with VA's duty to assist, for an 
adequate VA medical examination or opinion.  Hence, the RO 
should arrange for a VA spine examination, by an appropriate 
physician, to obtain the medical information needed to 
resolve this claim.  

The veteran is hereby advised that failure to report to any 
scheduled examination, without good cause, may result in 
denial of the original claim for service connection (as the 
claim will be considered on the basis of  the evidence of 
record).  See 38 C.F.R. § 3.655 (2007).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the veteran fails to report to any 
scheduled examination, the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and 
time of the examination sent to him by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding, pertinent, VA medical records. The claims file 
currently includes treatment records from the Durham and 
Salem VA Medical Centers (VAMCs), dated from July 2001 to 
October 2003.  The Board emphasizes that records generated by 
VA facilities that may have an impact on the adjudication of 
a claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).   Hence, the RO must obtain all 
outstanding pertinent medical records from the Durham VAMC 
and the Salem VAMC since October 2003 to the present,  
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007) as regards requesting records from Federal facilities. 

In addition, the RO should give the veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim on appeal, explaining that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2007) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should also invite the appellant 
to submit all pertinent evidence in his possession, and 
ensure that its notice to the veteran meets the requirements 
of the recent decisions in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) (as regards the five elements of a claim 
for service connection-particularly, disability ratings and 
effective dates).  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.   The RO's adjudication 
of the claim should particularly include consideration of all 
evidence added to the record since the Board's November 2006 
decision that the Court subsequently vacated. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Durham 
and Salem VAMCs all outstanding records of 
evaluation and/or treatment for the 
veteran's cervical spine, from October 
2003 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should request the veteran to 
furnish all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO should also ensure that its letter 
meets the notice requirements of 
Dingess/Hartman (cited to above)-
particularly as regards disability 
ratings and effective dates-as 
appropriate.
 
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or, the 
time period for the veteran's response 
has expired, the RO should arrange for 
the veteran to undergo VA spine 
examination, by an appropriate physician, 
at a VA medical facility.  The entire 
claims file, to include a complete copy 
of this REMAND, must be provided to the 
physician  designated to examine the 
veteran, and the examination report 
should reflect consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished  (with all 
findings made available to the requesting 
physician prior to the completion of his 
or her report) and all clinical findings 
should be reported in detail.

The physician should specifically 
identify all current cervical spine 
disability/ies. Then, with respect to 
each diagnosed disability, the examiner 
should render an opinion, consistent with 
sound medical judgment, as to whether it  
is at least as likely as not (i.e., there 
is a 50 percent or greater probability) 
that such disability is medically related 
to the veteran's active military service, 
to particularly include symptoms and 
complaints noted therein.  In rendering 
the requested opinions, the examiner 
should specifically consider and discuss 
comments reflected in an October 2003 VA 
treatment record, as well as the opinion 
by the April 2004 VA examiner. 

The physician should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
(to particularly include all that added 
to the record since the Board's November 
2006 decision) and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).



